                  Case 18-12867-BLS      Doc 8   Filed 01/10/19     Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                            ) Chapter 7
                                                  )
JN WINDDOWN, LLC,                                 ) Case No. 18-12867 (BLS)
                                                  )
                              Debtor.             )

                  NOTICE OF RESCHEDULED MEETING OF CREDITORS
                             PURSUANT TO 11 U.S.C. § 341

         PLEASE TAKE NOTICE that the Office of the United States Trustee scheduled the

meeting of creditors pursuant to 11 U.S.C. § 341(a) (the “341 Meeting”) to occur on January 24,

2019 at 11:00 a.m. (ET).

         PLEASE TAKE FURTHER NOTICE that the 341 Meeting has been rescheduled and

will be held on February 21, 2019 at 11:00 a.m. (ET). The rescheduled 341 Meeting will be

held at the J. Caleb Boggs Federal Building, 844 King Street, 2nd Floor, Room 3209,

Wilmington, DE 19801.

Dated: January 10, 2019

GIULIANO MILLER & CO., LLC                        PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Alfred T. Giuliano                            /s/ Timothy P. Cairns
 Alfred T. Giuliano                               Laura Davis Jones (DE Bar No. 2436)
 Berlin Business Park                             Timothy P. Cairns (DE Bar No. 4228)
 140 Bradford Drive                               919 North Market Street, 17th Floor
 West Berlin, NJ 08091                            P.O. Box 8705
 Telephone: 856-767-3000                          Wilmington, DE 19899 (Courier 19801)
 E-mail: atgiuliano@giulianomiller.com            Telephone: 302-652-4100
                                                  Facsimile: 302-652-4400
 Chapter 7 Interim Trustee                        E-mail: ljones@pszjlaw.com
                                                           tcairns@pszjlaw.com

                                                  Attorneys for Debtor




DOCS_DE:222533.1 45768/001
